Applicais reminded that Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term “Excel”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: in paragraph [0035] “18a to 18d” should read -18a, 18b, 18c, and 18d-.  
Appropriate correction is required.

Drawings
The drawings are objected to because: Fig. 8, 13, 14, 15, 16, 17 contain unreadable text.  Applicant is reminded that color figures are not acceptable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

35 USC § 101
Although claim 1 recites the abstract limitation of “(c) a step of checking a setting value of the one or more selected components according to a mode selected from a check list preset in the program,” the abstract limitation is integrated into the practical application of a color of the component out of the range is changed to a preset color and monitored.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hariya et al., “Technique for checking Design Rules for Three-Dimensional CAD Data,”, 2010 3rd International Conference on Computer Science and Information Technology, 2010 (hereinafter Hariya).
Regarding claim 1, Hariya teaches an inspection method using an automatic inspection system (e.g. “A technique was developed for checking whether three-dimensional CAD shape satisfies design rules,” see Abstract) comprising the following: (a) a step of loading a 3D file from which a program has been selected (e.g. “the design rule check tool (i.e. a 3D file from which a program has been selected)” examiner notes that the design rule check tool is a computer program which inherently has to be loaded, which contains 3D files as shown in Fig. 4 so is considered to be a 3D file from which a program has been selected) ; (b) a step of inputting into the program information on one or more selected components of a mold assembly (e.g. injection molded part, see Fig. 9) of the 3D file loaded into the program  (e.g. “The inputs for the tool are the CAD model, method for manufacturing, thickness”, see page 297 left column section B. CONFIGURATION and figures 2 and also Fig. 9 which shows the loaded 3D file); (c) a step of checking a setting value of the one or more selected components according to a mode selected from a check list preset in the program (e.g. pages 298-299 Rules 1-6 outline checking setting values such as thickness of the rib according from the rule mode selected from the check list of rules 1-6 that are preset); and (d) a step wherein, if the setting value of the one or more components selected in step (c) is out of a range of a value set in the selected mode, a color of the component out of the range is changed to a preset color and monitored (e.g. “The display when the violation occurs (i.e. if the setting value of the one or more components selected in step (c) is out of a range of a value set in the selected mode) is shown in figure 7. The violation portions are displayed according to list format. Because titles, attributes, etc., that are registered in the database are displayed in the list, the designer can easily understand the rule that each part violates. When the item of the list is selected, the system highlights violation part (i.e. a color of the component out of the range is changed to a preset color),”, see page 200 left column lines 19-24, and Fig. 7 shows out of ranges setting values and monitored table of violation portions).
Regarding claim 2, Hariya teaches the limitations of claim 1. Hariya further teaches after step (d) above, a step of providing a monitoring result through a pop-up window (e.g. See Fig. 7 which shows monitoring result, i.e. table of violation portions, in a pop-up window).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hariya.

Regarding claim 3, Hariya teaches the limitations of claim 1. Hariya further teaches a step of providing the monitoring result value provided through the pop-up window as a spreadsheet file (e.g. see Fig. 7 whish shows spreadsheet of monitoring result value of Table of violation portions). 
Hariya does not explicitly teach that the spreadsheet is an Excel file. However, Examiner takes official notice that Excel is a common spreadsheet format and it would be an obvious matter of design choice to use an Excel spreadsheet since applicant has not disclosed that using Excel in particular solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any spreadsheet.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hariya in view of Juranitch et al., US 20040244174, hereinafter Juranitch
Regarding claim 4, Hariya teaches the limitations of claim 3. Hariya further teaches the mode selected in (c) above. Hariya does not explicilty teach a press setting check mode, (d) a step of comparing an outermost size of the mold assembly and a press value by a preset method.
Juranitch teaches a press setting check mode, (d) a step of comparing an outermost size of the mold assembly and a press value by a preset method (e.g. “The valve seat is then pressed into the pocket, and the residual depth is measured to determine the distance between the outermost surface of the pressed in valve seat (i.e. comparing an outermost size of the mold assembly) and the outer surface of the receiving pocket (i.e. a press value). A computation compares the depth of the pocket against the thickness of the valve seat to determine a difference which is then compared to the residual depth (i.e. a preset method),”, see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Juranitch into Hariya for the purpose of determining the quality of a press-fit pat. Therefore machine parts can be assembled safely with appropriate precision.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hariya and Juranitch further in view of Liu et al., CN 107657661 (hereinafter Liu).
Regarding claim 5, Hariya teaches the limitations of claim 4. Hariya and Juranitch teaches  wherein the preset method of (d) serves to recognize and compare the outermost size of the mold assembly (see claim 4).
Hariya and Juranitch do not explicitly teach the mold assembly as a hexahedron.
Liu teaches creating a model of a machine part as a hexahedron (e.g. “creating three-dimensional grinding wheel surface shape model of the spherical abrasive grains into irregular hexahedron”, see page 2 lines 38-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Liu into Hariya and Juranitch for the purpose of accurately simulating a mechanical process for improved performance.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hariya in view of Wang et al., US 20100185312 (hereinafter Wang)
Regarding claim 6, Hariya teaches the limitations of claim 1. Hariya further teaches wherein the mode further comprises a mold safety check mode (e.g. checking for violations is considered to read on a mold safety check mode, see page 298-299 section D. Design rule database). 
  Hariya does not explicitly teach a mold die.
Wang teaches a mold die (e.g. “further, as used herein, a manufacturing process of a casting product or component generally involves a casting process, a heat treatment process, and a machining process. The casting process generally relates to the casting of a metal or alloy, or both, in a mold for shaping of the metal and/or alloy in conformance with the shape of the mold. Exemplary casting processes include, but are not limited to, sand casting, permanent mold casting, semi-permanent mold casting, squeeze casting, low pressure casting, and high pressure die casting (i.e. a mold die),” see paragraph [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Wang into Hariya for the purpose of evaluating a manufacturability of a casting design using three dimensional models. Therefore, designs can be quickly, accurately, and inexpensively optimized.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862